Title: To George Washington from Pelatiah Haws, 14 February 1783
From: Haws, Pelatiah
To: Washington, George


                        
                            Sir
                            Fish Kill 14th Feby 1783
                        
                        Your Exelansies know Benovelence, hath Embolden me to lay Before your Honour a Grievence Which I and Some of
                            my Nieghbours Labour under by Reason of the Indiscriminate Billeting of the Soldiers as they pass too and from the lines,
                            in this Inclement Season, and their Rambling from their Billet.
                        Therefore humbly Conceive that they would be more Eaquily Distrebuted and We Receive all the needfull
                            Redress, if the Quater-Master Should be Sent forward, to one of the three Justices in this Vicinity and Procure Billets
                            acording to an act of this State, Some even deny the Rights to Recive them other Ways Eccept on an Emergency Your known
                            Candour I trust will overlook the Incorect Scrible of your Very Agued and Infirm Humble Servant
                        
                            Pelatiah Haws
                        
                        
                            P.S. Last night their Was 19 Billeted on me—and Before Bedtime they increased to above 30.
                        
                    